DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Claims 4, 9, 11, 15, 18, and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/13/21.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6-8, 10, 12-14, 17, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20200243502 (Kim).
Concerning claim 1, Kim discloses a first plurality of cell rows (Fig. 6);

first and second clock inverters arranged in the second plurality of cell rows, wherein a first clock signal generated by the first clock inverter and a second clock signal generated by the second clock inverter have different phases (Fig. 6 and [0035]-[0041]); and
a plurality of flip-flops arranged in the first plurality of cell rows and the second plurality of cell rows, wherein the plurality of flip-flops comprise a first plurality of flip-flops configured to operate in response to the first and second clock signals (Fig. 6 and [0035]-[0041]).
Continuing to claim 2, Kim discloses wherein the first number of fins is smaller than the second number of fins (Fig. 6).
Regarding claim 6, Kim discloses further comprising:
third and fourth clock inverters arranged in a first row of the first plurality of cell rows, wherein the third clock inverter is arranged abutted one, arranged in the first row of the first plurality of cell rows, of the first plurality of flip-flops (Fig. 6 and [0035]-[0041]).
Referring to claim 7, Kim discloses wherein the plurality of flip-flops further comprise:
a second plurality of flip-flops (Fig. 6);
wherein the second plurality of flip-flops are configured to operate in response to output signals of the third and fourth inverters ([0067]-[0069]).
Pertaining to claim 8, Kim discloses a first flip-flop arranged in a first cell and a second flip-flop arranged in a second cell ([0035]-[0037]);
a third flip-flop arranged in a third cell and a fourth flip-flop arranged in a fourth cell ([0035]-[0041]); and

wherein the first and second cells have a first height, and the third and fourth cells and the first and second clock cells have a second height greater the first height ([0036]);
wherein the first clock cell abuts the third cell, and the third cell abuts the first cell, the fourth cell, or the combination thereof ([0035]-[0041]).
As to claim 10, Kim discloses wherein the first and second clock cells abut each other (Fig. 6).
Considering claim 12, Kim discloses further comprising:
a third inverter arranged in a third clock cell and a fourth inverter arranged in a fourth clock cell ([0035]-[0041]);
wherein the third and fourth clock cells have the first height, and abut each other (Fig. 6 and [0035]-[0041]).
Concerning claim 13, Kim discloses wherein the first and second clock cells and the third cell are arranged in a first cell row having the second height, and the third and fourth clock cells and the first cell are arranged in a second cell row having the first height ([0036]).
Continuing to claim 14, Kim discloses wherein the first and third flip-flops are configured to operate in response to output signals of the first and second inverters ([0035]-[0041]), and
the second and fourth flip-flops are configured to operate in response to output signals of the third and fourth inverters ([0035]-[0041]).
Regarding claim 17, Kim discloses arranging a first plurality of cells, a second plurality of cells, and a plurality of clock cells in a plurality of cell rows (Fig. 6 and [0035]-[0041]),

wherein each of the plurality of clock cells abuts at least one of the first plurality of cells (Fig. 6 and [0035]-[0041]);
wherein the first and second plurality of cells and the plurality of clock cells are included in a standard cell operating as a multi bit flip-flop circuit (Fig. 6 and [0035]-[0041]).
Referring to claim 20, Kim discloses wherein the plurality of clock cells comprise a first pair of clock cells and a second pair of clock cells(Fig. 6 and [0035]-[0041]), and
the plurality of cell rows comprise a first plurality of cell rows each having a first height and a second plurality of rows each having a second height smaller than the first height (Fig. 6 and [0035]-[0041]);
wherein the method further comprises:
arranging the first pair of clock cells and one cell of the first plurality of cells in one of the first plurality of cell rows; and arranging the second pair of clock cells and another cell of the first plurality of cells in one of the second plurality of cell rows (Fig. 6 and [0035]-[0041]).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20200243502 (Kim).
As to claim 3, Kim discloses the first number of fins is smaller than the second smaller of fins.
Kim does not disclose that the first number of fins equals to one and the second number of fins equals to two.
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04 IV A.
 It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention provide the appropriate number of fins in each of the plurality of rows because the claimed device would not perform differently.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20210344346 discloses a multi bit flip-flop circuit.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE N NEWTON whose telephone number is (571)270-5015. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        



/VALERIE N NEWTON/Examiner, Art Unit 2897                                                                                                                                                                                                        01/01/22